764 N.W.2d 252 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James LAWSON, Defendant-Appellant.
Docket No. 137885. COA No. 288207.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the November 26, 2008 order of the Court of Appeals is considered and, it appearing to this Court that the cases of People v. Idziak (Docket No. 137301) and People v. Jackson (Docket No. 135888) are pending on appeal before this Court and that the decisions in those cases may resolve issues raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.